Citation Nr: 1636926	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-28 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date for the grant of service connection for neurodermatitis.  

3.  Entitlement to an initial compensable rating for neurodermatitis.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lower back disability.  

5.  Entitlement to service connection for deep vein insufficiency, right leg.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to July 1985  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The June 2013 rating decision, inter alia, granted service connection for PTSD, assigning a disability rating of 30 percent and effective date of October 4, 2012, and granted service connection for neurodermatitis, assigning a non-compensable rating and effective date of October 4, 2012.  The September 2013 rating decision, inter alia, denied service connection for deep vein insufficiency, right leg, and denied service connection for lumbosacral intervertebral disc, L3 to S1, with lumbar spondylosis and osteoarthrosis.  The latter decision failed to consider whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lower back disability, inasmuch as that claim was previously denied in a July 2004 rating decision.  As such, the Board has recharacterized the issue on appeal.

The issues of entitlement to an initial compensable rating for neurodermatitis, entitlement to service connection for deep vein insufficiency, right leg, and whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lower back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A July 2004 final rating decision denied the Veteran's June 2003 claim for service connection for PTSD.

2.  An unadjudicated petition to reopen the claim of service connection for PTSD was received on October 19, 2007.

3.  Following an application to reopen a claim of service connection for PTSD in October 2012, a June 2013 VA examination determined that it was at least as likely as not that the Veteran had PTSD related to fear of hostile military or terrorist activity in service.  

4.  A July 2004 final rating decision denied the Veteran's June 2003 claim for service connection for a skin disability.

5.  An unadjudicated petition to reopen the claim of service connection for a skin condition was received on October 19, 2007.

6.  Following an application to reopen a claim of service connection for PTSD in October 2012, a June 2013 VA examination determined that it was at least as likely as not that the Veteran had neurodermatitis that was related to service.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 19, 2007, for the grant of service connection for PTSD are met.  38 U.S.C.A. §§ 5110(a), 7104 (West 2014); 38 C.F.R. §§ 3.151(a), 3.155(a), 3.400, 20.1100 (2016).
 
2.  The criteria for an effective date of October 19, 2007, for the grant of service connection for neurodermatitis are met.  38 U.S.C.A. §§ 5110(a), 7104 (West 2014); 38 C.F.R. §§ 3.151(a), 3.155(a), 3.400, 20.1100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

The instant appeal arises from the Veteran's disagreement with the effective date assigned after the grant of service connection for PTSD and neurodermatitis.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  

As discussed below, the Veteran's service treatment records are unavailable.  This is not pertinent to the claims before the Board, however, inasmuch as they were not relied upon for the granting of service connection.  There is no indication of any other available, pertinent outstanding evidence.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The current effective dates of service connection for PTSD and neurodermatitis is October 4, 2012, the date the Veteran's claim to reopen previously denied claims of entitlement to service connection for PTSD and a skin condition was received.  

The Veteran first filed claims seeking service connection for PTSD and a skin condition in June 2003.  Those claims were denied in a rating decision sent to the Veteran on July 7, 2004, and the Veteran filed a timely notice of disagreement (NOD) in August 2004.  A statement of the case (SOC) was sent to the Veteran on April 20, 2005.  However, the Veteran attempted to perfect his appeal via filing a VA Form 9 that was received on July 21, 2005.  This was untimely, inasmuch as this document needed to be filed either within 60 days of the SOC, or within one year of the July 7, 2004, rating decision.  38 C.F.R § 20.302 (2005).  The Veteran was notified that the VA Form 9 was received untimely in an August 1, 2005, letter, and he filed an NOD as to this determination that was received by VA later that month.  He was issued a statement of the case on the matter of timeliness but did not perfect an appeal.  The Form 9 he forwarded to RO addressed other matters.  As such, the July 2004 decision is final.  See 38 C.F.R. § 20.200 (2014) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).   38 C.F.R. §§ 3.160(d), 20.1103. 

The Veteran's filed a claim to reopen on October 4, 2012.  On that date, the Veteran showed his intent to file a claim to reopen in a statement that he submitted, and he then filed VA Form 21-526b, Veteran's Supplemental Claim for Compensation, on November 8, 2012, filing claims to reopen his previously denied claims of entitlement to service connection for PTSD, a skin condition, and a low back disability.  

In a statement that was provided with his August 2014 VA Form 9, the Veteran requested an effective date of June 2003, when he first filed for service connection, for his claim.  He cited 38 C.F.R. § 3.156(c), which provides that when service treatment records are received subsequent to an initial VA determination regarding a claim for VA benefits, the claim will be reconsidered on the merits.  Furthermore, any award made based in whole or in part on these additional records will be effective the date entitlement arose, or the date VA received the previously decided claim, whichever is later.  

The Veteran's belief that he is entitled to a June 2003 effective date is due to confusion over the whereabouts of his service treatment records.  These records are missing.  However, as discussed below, the National Personnel Records Center (NPRC) has informed the Veteran that they are in the possession of VA, and the Veteran appears to believe that these records were used in the grant of his claims of service connection for PTSD and neurodermatitis.  

A February 2005 VA formal finding of unavailability determined that his service treatment records were unavailable for review, and that all procedures to obtain them were correctly followed.  Previously, NPRC had informed the RO in August 2003 that an extensive and thorough search of the records among their holdings had been made, and that the Veteran's records could not be identified.  The NPRC concluded either that the records did not exist, that it did not have them, or that further efforts to locate them would be futile.  

The Veteran was incorrectly informed in the April 2005 SOC that his service treatment records may have been destroyed in a 1973 fire at the NPRC.  However, he has contacted the NPRC independently on multiple occasions in an effort to find his service treatment records, and he has been given different answers over the years.  August 2003 and August 2007 letters from the NPRC to the Veteran informed him that his records were removed from the file area in order to respond to a prior inquiry, and that his records could not be found despite an intensive search.  The next letter from the NPRC, dated December 2005, stated that his records had not yet been received from the appropriate military service department, and that his inquiry had been referred to the Air Force Personnel Center.  In the alternate, the letter stated that his service treatment records may have been lent to VA.  The most recent letter from the NPRC to the Veteran is dated April 2012, and this is the letter that the Veteran relies upon for June 2003 effective dates.  That letter stated that his records are with VA.

However, a review of the Veteran's electronic claims file reveals that his service treatment records are still missing.  While the Veteran was granted service connection for PTSD and neurodermatitis in the June 2013 rating decision, service treatment records were not the basis of these grants.  Rather, due to the findings discussed in the June 2013 VA examination reports, service connection for PTSD was granted due to the Veteran's fear of hostile military or terrorist actinicity, which does not require a corroborated stressor, see 38 C.F.R. § 3.304(f)(3), and service connection for dermatitis was granted as secondary to his PTSD.  As such, 38 C.F.R. § 3.156(c) is inapplicable, as previously unavailable service records were not used in these grants of service connection.  

Therefore, the question becomes whether the Veteran communicated his intent to reopen claims for service connection for PTSD and a skin condition subsequent to the July 2004 rating decision and prior to the current effective date, October 4, 2012.  A preponderance of the evidence shows that he communicated a valid intent on October 19, 2007 to reopen service connection claims for PTSD and neurodermatitis.  

The Veteran sent VA a letter that was received on October 19, 2007, that expressed his displeasure at the confusion over his service treatment records.  However, this letter also stated that

[t]he VA did not deny that I had PTSD, they only stated that they could not prove it was caused by my military service since they said they did not have my medical records.  BUT my medical records show several instances, since my Vietnam service, when I had dizzy spells, and many more with unexplained itching.  Both are symptoms of stress.  

This portion of the letter identifies that the Veteran seeks service connection for PTSD and a skin disability.  It therefore is a claim to reopen as it identifies benefits sought by the Veteran, 38 C.F.R. § 3.155(a) (2007), and was never adjudicated.  The Veteran is entitled to an effective date of October 19, 2007, for the grant of service connection for PTSD and neurodermatitis.  

The June 2013 rating decision granted service connection for PTSD due to the fact that the examiner at the Veteran's June 2013 VA mental health examination diagnosed the Veteran with PTSD as a result of the Veteran's fear of hostile military or terrorist activity.  See examination report at p. 12.

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  As of that date, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(2),(3) (2015); see also 38 U.S.C.A. § 1154(b) (West 2014).

While the grant of service connection in June 2013 was based on a regulation that was made effective July 13, 2010, the regulation dealt with procedural matters and was not considered a liberalizing issue.  See 75 FR 39843-01, 2010.  As such, the provisions of 38 U.S.C.A. § 5110(a) are applicable, and benefits are granted in accordance with the facts found, but not earlier than the dated of receipt of the application.   

As such, the Board finds that entitlement to the benefit sought in this case had been established as of the date of the 2007 claim, as there were diagnoses of PTSD at that time, but no corroborated stressor.  A clinical abstract from Dr. M.S.A. that was received by VA in August 2004 noted a diagnosis of PTSD. The record also reflects that the Veteran had symptoms of skin disability at the time of the 2007 claim.  



ORDER

An effective date of October 19, 2007, for the grant of service connection for PTSD is allowed.

An effective date of October 19, 2007, for the grant of service connection for neurodermatitis is allowed.


REMAND

In the statement attached to his August 2014 VA Form 9, the Veteran asserts that his body itches everywhere except his back, and that he uses corticosteroids.  Accordingly, a new examination is necessary.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the claimant's disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The other issues that need to be remanded is the Veteran's entitlement to service connection for deep vein insufficiency, right leg, and whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lower back disability.  The Veteran asserts that the missing service treatment records are necessary for the adjudication of these claims.  As noted above, a February 2005 VA formal finding of unavailability determined that his service treatment records were unavailable for review.  However, the Board has conducted a thorough review of the Veteran's electronic claims file.  In September 1985, a VA computer printout states that the Veteran's folder was to be transferred to the RO in Waco, Texas.  Next, a printout stamped October 23, 1985, stated that the Veteran's file had been transferred to Waco from location "RPC," which was noted as having the location code of 376.  This latter location appears to be the Record Processing Center, now known as the Records Management Center (RMC).  A separate printout with the same date then indicated that the Veteran's folder was to be transferred to the Manila RO.  Finally, an October 24, 1985, reference slip originating from the Waco RO stated that the Veteran's folder was transferred to the RO in Manila.  A handwritten note on that reference slip stated the file had been transferred in to Manilla.  

The NPRC has repeatedly stated that it does not have the Veteran's service treatment records, and has on different occasions stated that these records either may be or are in VA custody.  Based on the records discussed above, it appears that the Veterans claims file travelled from the Record Processing Center to the Waco RO, and then from the Waco RO to the Manila RO.  The February 2005 formal finding of unavailability only stated that the NPRC has conducted an extensive and thorough search for the Veterans service treatment records.  There is also no indication that the Air Force responded to the December 2005 NPRC referral.  As such, remand is necessary so that such a search can be made of the RPC/RMC and the ROs in Waco and Manila, and that a request for the Veteran's records can be sent to the Air Force Personnel Center.  When a Veteran's treatment records are lost or destroyed, the VA has a heightened duty to assist in the development of the claim.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Undertake a search of the Record Processing Center/Records Management Center (location code 376), Waco RO, and Manilla RO for the Veteran's service treatment records.  In addition, contact the Air Force Personnel Center and request that they search for the service treatment records.  

If these records cannot be obtained, all efforts to obtain them must be documented and associated with the file, and the Veteran must be notified that the records cannot be obtained and provided with an opportunity to obtain these records himself.  The AOJ should make a formal finding of unavailability and associate it with the file.

2.  The Veteran should be afforded a VA dermatology examination with a qualified examiner to determine the current severity of his service-connected neurodermatitis.  The percent of exposed and total body area affected by neurodermatitis should be specified.  Any medication used to treat the Veteran's neurodermatitis, and the frequency of its use, should be specified.  The examiner should review the claims folder, a copy of this remand, and any evidence in Virtual VA.  All indicated testing should be conducted.

3.  After completion of all requested and necessary development, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO/AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


